Court of Appeals
                         Sixth Appellate District of Texas

                                   JUDGMENT


Weldon Boyce Bridges, Appellant                      Appeal from the 159th District Court of
                                                     Angelina County, Texas (Tr. Ct. No. CR-
No. 06-12-00109-CR        v.                         27979). Opinion delivered by Chief Justice
                                                     Morriss, Justice Carter and Justice Moseley
The State of Texas, Appellee                         participating.



       As stated in the Court’s opinion of this date, we find that the appeal should be dismissed
for want of prosecution. Therefore, we dismiss the appeal.
       We note that the appellant, Weldon Boyce Bridges, has adequately indicated his inability
to pay costs of appeal. Therefore, we waive payment of costs.




                                                     RENDERED MARCH 27, 2013
                                                     BY ORDER OF THE COURT
                                                     JOSH R. MORRISS, III
                                                     CHIEF JUSTICE

ATTEST:
Debra K. Autrey, Clerk